—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about September 10, 1999, terminating respondent’s parental rights to the subject children upon findings of permanent neglect, and, insofar as appealed from as limited by respondent’s brief, committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption by the children’s foster mother, unanimously affirmed, without costs.
Family Court’s finding that it is in the children’s best interests to be adopted by their foster mother is supported by a preponderance of the evidence, including the testimony of the caseworker that the children, who had been living with the foster mother for three years at the time of the dispositional hearing, are thriving in the only home they can remember, and the report of a psychologist that a transfer would be traumatic. We are not persuaded otherwise by the fact that the children’s sibling, one month old at the time of the dispositional hearing, is being cared for by the children’s great aunt and uncle, who first contacted the agency about adopting the children some 18 months after the children were placed with the foster mother (see, Matter of Tiffany Malika B., 215 AD2d 200, lv denied 86 NY2d 707; Matter of Maria Elizabeth A., 219 AD2d 503; Matter of Bykya Minnie E., 212 AD2d 365, lv dismissed and denied 85 NY2d 964). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Saxe, JJ.